                                                      UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF TENNESSEE
                                                            at CHATTANOOGA


WALTER PHILSCOTT ARMSTRONG                                             )
                                                                       )
Petitioner,                                                            )     Case Nos.    1:13-cr-113
                                                                       )                  1:16-cv-69
v.                                                                     )
                                                                       )     Judge Mattice
UNITED STATES OF AMERICA,                                              )
                                                                       )
Respondent.                                                            )
                                                                       )

                                                               MEMORANDUM & ORDER

              Before the Court is Walter Philscott Armstrong’s [herein “Petitioner”] Motion to

Vacate, Set Aside, or Correct his Sentence pursuant to 28 U.S.C. § 2255 [herein “§ 2255”].

[Doc. 3].1 The United States of America [herein the “Government”] filed a timely response

in opposition. [Doc. 7]. On October 11, 2018, the Court held an evidentiary hearing on

issues raised by Petitioner. [Doc. 22]. Following the hearing, Petitioner and the

Government filed post-hearing briefs. [Docs. 25, 26]. The matter is now ripe for review.

After reviewing the record, Parties’ arguments, and relevant law, the Court finds

Petitioner’s § 2255 motion lacks merit. Accordingly, it is DENIED for the reasons that

follow.

I.            BACKGROUND

              Nearly six years ago, Petitioner was indicted on two counts of possessing with

intent to distribute a mixture and substance containing detectable amounts of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C). [Doc. 25 at 1].



                                                            
1             Unless noted otherwise, all record citations in this order are made to the civil docket, 1:16-cv-69.
Following his arraignment, Petitioner’s attorney at the time filed a Motion to Suppress

evidence in the case. [Id.]. After conducting a hearing on the matter, Magistrate Judge

Susan K. Lee recommended the motion be denied. [Id.]. Petitioner timely objected. [Id.].

Before the Court could rule on the objection, however, Petitioner replaced his counsel

with another attorney and soon entered into a plea agreement with the Government. [Id.

at 2]. As part of his plea bargain, Petitioner waived the right to file a direct appeal of his

conviction except to appeal a sentence imposed above the sentencing guideline range or

any applicable mandatory minimum sentence. [Id.].

       As part of his deal, Petitioner moved to withdraw his plea of not guilty as to Count

Two of the Indictment and replace it with a guilty plea. [Id.]. Magistrate Judge Lee

conducted a re-arraignment hearing, and after a plea colloquy, she found Petitioner was

“fully capable and competent to enter an informed plea and that the plea was knowingly,

voluntarily and freely entered.” [Id.]. She recommended he be allowed to withdraw his

plea and that the Court accept his guilty plea as to Count Two. [Id.]. The Court accepted

and adopted Magistrate Judge Lee’s recommendation. [Id.].

       The Court’s Probation Office soon thereafter prepared a presentence investigation

report [“PSR”] and found sufficient evidence to hold Petitioner accountable for possessing

a mixture and substance containing a detectable amount of methamphetamine in the

amount of 224.862 grams total. [Case No. 1:13-cr-113, Doc. 39 PRS, ¶ 26]. The possession

amount was based on a substance containing methamphetamine and cash found in

Petitioner’s possession on two separate occasions. The Probation Office converted the

cash into its methamphetamine equivalent. [Id.]. Petitioner’s Counsel claimed to the

Probation Office that $1,500.00 of the cash seized was not drug money, but rather was to

be used to purchase a vehicle for his mother. [Id.]. The Probation Officer determined even


                                             -2-
if true, without the $1,500.00 converted into methamphetamine, Petitioner’s base offense

level was the same. [See Case No. 1:13-cr-113, Doc. 49, Second Revised PSR, ¶ 24]. Later

still, the Probation Office received a purity analysis of the methamphetamine found in

Petitioner’s possession on the two occasions. [Id. at 3]. Both amounts were determined to

be sufficiently pure to qualify as “actual methamphetamine.” [Id.]. The Probation Office

then recalculated Petitioner’s sentence on the basis of actual methamphetamine, as

opposed to a substance or mixture containing a detectable amount of the drug. [Id.].2 The

result found Petitioner with a 27-point base offense level,3 after he received a 3-point

reduction for accepting responsibility for his crime. [Id.] This level, coupled with a

criminal history category of “V,” resulted in a sentencing guideline range of 120 to 150

months. [Id.].

              After motion practice regarding a potential variance, the Court held a sentencing

hearing and sentenced Petitioner to 120-months of incarceration, which was at the

bottom of his calculated guideline range. [Id. at 4]. One year later Petitioner filed this

motion pursuant to § 2255. [Id.]. This Court held a hearing regarding an issue raised in

his motion, namely whether Petitioner’s sentencing attorney disregarded his actual

request to file a notice of appeal. [Doc. 22]. At the hearing Petitioner and his sentencing

attorney testified under oath. Following the hearing, the Government and Petitioner

submitted supplemental, post-hearing briefs. [Docs. 25, 26]. The Court finds the issues

have now been thoroughly examined, fully briefed, and ripe for disposition.




                                                            
2      The Probation Office kept the cash conversion based on a mixture containing methamphetamine
because the purity of the equivalent was otherwise indeterminate.
3       In determining his base level, Petitioner received the benefit of a 2-point reduction due to a 2014
Guideline amendment to the drug quantity table. [Doc. 25].


                                                               -3-
II.    STANDARD OF REVIEW

       A.     28 U.S.C. § 2255

       Under 28 U.S.C. § 2255(a), a federal prisoner may make a motion to vacate, set

aside, or correct his judgment of conviction and sentence, if he claims that the sentence

was imposed in violation of the Constitution or laws of the United States; that the court

lacked jurisdiction to impose the sentence; or that the sentence is in excess of the

maximum authorized by law, or is otherwise subject to collateral attack. As a threshold

standard, to obtain post-conviction relief under § 2255 a motion must allege: (1) an error

of constitutional magnitude; (2) a sentence imposed outside the federal statutory limits;

or (3) an error of fact or law so fundamental as to render the entire criminal proceeding

invalid. Mallett v. United States, 334 F.3d 491, 496–97 (6th Cir. 2003); Moss v. United

States, 323 F.3d 445, 454 (6th Cir. 2003).

       A petitioner bears the burden of demonstrating an error of constitutional

magnitude which had a substantial and injurious effect or influence on the criminal

proceedings. Reed v. Farley, 512 U.S. 339, 353 (1994); Brecht v. Abrahamson, 507 U.S.

619, 637–38 (1993). In order to obtain collateral relief under § 2255, a petitioner must

clear a significantly higher hurdle than would exist on direct appeal. United States v.

Frady, 456 U.S. 152, 166 (1982).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings in the United States

District Courts requires a district court to summarily dismiss a § 2255 motion if “it plainly

appears from the face of the motion, any attached exhibits, and the record of the prior

proceedings that the moving party is not entitled to relief.” See also Pettigrew v. United

States, 480 F.2d 681, 684 (6th Cir. 1973) (“A motion to vacate sentence under § 2255 can

be denied for the reason that it states ‘only bald legal conclusions with no supporting


                                             -4-
factual allegations.’”) (quoting Sanders v. United States, 373 U.S. 1, 19 (1963)). If the

motion is not summarily dismissed under Rule 4(b), Rule 8(a) requires the court to

determine, after a review of the answer and the records of the case, whether an evidentiary

hearing is required. If a petitioner presents a factual dispute, then “the habeas court must

hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

allegations cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Valentine, 488 F.3d

at 333 (quoting Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)).

              B.             Ineffective Assistance of Counsel

              In his § 2255 motion, Petitioner raises seven issues,4 although they can be

condensed into five. [Id.]. In all of his arguments he asserts that he was deprived of his

Sixth Amendment right to counsel at various points during his criminal proceeding. [Id.].5


                                                            
4       Petitioner’s seven alleged “assignment of errors on behalf of his attorney(s),” as summarized by his
habeas attorney, are as follows: (1) “Counsel … was ineffective in Armstrong’s suppression hearing because
she had a conflict of interest and breached a duty of loyalty to him after whispering something in the
prosecutor’s ear and not introducing a preliminary hearing transcript or using it to cross examine the
Government’s witness;” (2) “Counsel … was ineffective for failing to object at the sentencing hearing
because the Defendant believed he had pled guilty to a mixture and substance of methamphetamine not
actual methamphetamine used in the PSR;” (3) “Counsel … was ineffective for not investigating and failing
to object to the revised PSR which altered the way his offense level was calculated from a mixture and
substance to actual methamphetamine;” (4) “Counsel … was ineffective for not filing a notice of appeal after
the Defendant mailed him a letter requesting that he file a notice of appeal;” (5) “Counsel … was ineffective
at sentencing for not objecting to the Defendant’s criminal history calculation regarding two prior Georgia
conviction(s) for ‘possessing by ingestion’;” (6) “Counsel … was ineffective for not objecting to the cash
conversion because the government did not prove by a preponderance of the evidence that the cash was
reasonably related to the Defendant’s illegal conduct;” and (7) Counsel … was ineffective at sentencing for
not making it known to the Court that the PSR Addendum indicated that the Defendant’s offense level
should have been level 25.” [Doc. 92 at 5]. In a later response to the Government, Petitioner listed these
same seven arguments but in a different order. [Id.].
5       In his plea agreement, Petitioner specifically waived his right to file § 2255 motions with the sole
exceptions being “claims of ineffective assistance of counsel or prosecutorial misconduct not known to the
defendant by the time of the entry of judgment.” ECF 1:13-cr-113, Doc. 32, Plea Agreement.


                                                               -5-
Ineffective assistance of counsel [herein “IAC”] is a recognized constitutional violation

that, when adequately shown, warrants relief under § 2255. The two-prong test set forth

in Strickland v. Washington, 466 U.S. 668, 687 (1984), governs claims of ineffective

assistance of counsel raised pursuant to 28 U.S.C. § 2255. Huff v. United States, 734 F.3d

600, 606 (6th Cir. 2013). That test provides that, to demonstrate a violation of the Sixth

Amendment right to effective assistance of counsel, “a defendant must establish that his

attorney’s performance was deficient and that the deficient performance prejudiced the

defense.” Id. (citing Strickland, 466 U.S. at 687).

       The first prong requires a petitioner to show his attorney’s performance was

deficient by demonstrating that counsel’s “representation fell below an objective standard

of reasonableness.” Strickland, 466 U.S. at 688. Stated another way, the petitioner must

show “that counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. The Supreme

Court has “declined to articulate specific guidelines for appropriate attorney conduct and

instead [has] emphasized that the proper measure of attorney performance remains

simply reasonableness under prevailing professional norms.” Huff, 734 F.3d at 606

(alterations in original) (quoting Wiggins v. Smith, 539 U.S. 510, 521 (2003)).         A

reviewing court must be “highly deferential” to counsel’s performance, because

       [a] fair assessment of attorney performance requires that every effort be
       made to eliminate the distorting effects of hindsight, to reconstruct the
       circumstances of counsel’s challenged conduct, and to evaluate the conduct
       from counsel’s perspective at the time. Because of the difficulties inherent
       in making the evaluation, a court must indulge a strong presumption that
       counsel’s conduct falls within the wide range of reasonable professional
       assistance; that is, the defendant must overcome the presumption that,
       under the circumstances, the challenged action “might be considered sound
       trial strategy.”

Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).


                                            -6-
       Even if a petitioner is successful in overcoming that presumption, he must still

satisfy the second prong of the Strickland test, i.e., prejudice. Thus, a petitioner must

show not only that his counsel’s representation was objectively unreasonable, but also

that he was prejudiced by counsel’s deficiency because there exists “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” McPhearson v. United States, 675 F.3d 553, 563 (6th Cir.

2012) (quoting Strickland, 466 U.S. at 694).

       Although the Strickland Court emphasized that both prongs must be established

in order for the petitioner to meet his burden, it held there is no reason for a court deciding

an ineffective assistance claim to approach the inquiry in the same order or even to

address both components of the inquiry. Strickland, 466 U.S. at 697. “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we

expect will often be so, that course should be followed.” Id.

III.   ANALYSIS

       The Court will now turn to the specific arguments Petitioner raises in his § 2255

motion. In sum, (1) he claims his counsel at his suppression hearing was ineffective due

to her not introducing certain evidence and because she had a conflict of interest (which

he claims was evidenced by her allegedly whispering with a prosecutor during the

hearing); (2) he argues that his counsel during the sentencing phase was ineffective

because he did not object to the use of actual methamphetamine in calculating his

guideline range; (3) he asserts his sentencing counsel was further ineffective because he

did not object to the conversion of cash into its methamphetamine equivalent; (4) he avers

sentencing counsel was also ineffective for not objecting to the PSR’s calculation of his

criminal history category; and finally (5) he claims sentencing counsel was ineffective


                                              -7-
because he did not file a notice of appeal after Petitioner’s request that he do so. [Id. at 4–

5]. The Court will examine these five issues in turn.

               1.    IAC - Conflict of Interest and Not Introducing Evidence at
                     Suppression Hearing

       Petitioner’s first argument is that his attorney at his suppression hearing was

ineffective because her representation was adversely affected by a conflict of interest.

Conflict of interest allegations fall under the Strickland’s IAC analysis. 466 U.S. at 692.

Under that standard, a petitioner can meet his burden by demonstrating that his attorney

“’actively represented conflicting interests’ and that ‘an actual conflict of interest

adversely affected his lawyer’s performance.’” Id. (quoting Cuyler v. Sullivan, 466 U.S.

335, 350 (1980)). If that dual showing is made, “[p]rejudice is presumed.” Id.

       Petitioner offers what he asserts is evidence of a conflict of interest. Put simply,

although he does not specify the particulars of the alleged conflict, he claims it is

evidenced merely by his attorney whispering to the prosecution during his suppression

hearing. [Doc. 3 at 16]. This allegedly occurred during the hearing immediately prior to

his attorney proffering evidence to the Court for the record. [See id.]. Petitioner admits,

“I still do not know what [my attorney] whispered to the prosecution,” but nevertheless

upon seeing her do so he has since felt that she was working “for the AUSA instead of

him.” [Id.].

       Although the Court does not question that Petitioner is sincere in his suspicions, it

finds no basis to agree with his wholly unfounded conclusions. There are innumerable

legitimate reasons for defense counsel to confer privately with a prosecutor during a

hearing. Here, given that the exchange happened just before Petitioner’s counsel

proffered evidence for the record, it seems likely that she was seeking a stipulation from



                                              -8-
the AUSA to have the evidence admitted into the record without an objection. Further,

the Court has grave doubts that defense counsel would actively conspire with her

adversary at a hearing in the presence of her client and a sworn judicial officer. As such,

Petitioner’s conflict of interest arguments are far too speculative and conclusory to state

a cognizable conflict of interest claim.

       As additional evidence that his counsel was biased against him, Petitioner claims

that at the hearing she did not ask certain questions of a witness, Detective Jenkins,

pertaining to prior statements the witness had made in a related state court proceeding.

[Doc. 3 at 16]. This was despite Petitioner providing his attorney a list of questions he

wanted her to ask regarding the issue. [Id.]. Petitioner further claims this failure

prevented a transcript of the state proceeding from being admitted into the hearing’s

record. [Id.]. When these claims are untethered from his conflict of interest arguments,

they also fail to support an IAC claim. It is well settled that how and whether an attorney

questions a witness is “virtually unchallengeable” if the decision to do so is made after

considering the “relevant law and facts.” Moss v. Hofbauer, 286 F.3d 851, 865 (6th Cir.

2002). Here, Petitioner’s attorney informed him that she did not ask Jenkins’ questions

about his prior statements because she believed his answers were sufficiently consistent

with his prior testimony. [Id.] She explained that this prevented the questions and

transcripts from being used for the limited purpose of impeaching the witness’s

credibility. [Id. at 18]. She further understood this to mean the proffered questions and

related state court transcript were inadmissible under the federal rules of evidence. [Id.].

In other words, Petitioner’s attorney made a tactical decision to avoid a potentially

fruitless evidentiary battle and did so on an informed basis. Those sort of informed




                                            -9-
“strategic choice[s],” fall well “within the wide range of reasonable professional

assistance.” Moss, 286 F.3d at 865.

       Finally, Petitioner invokes the “cumulative errors” doctrine in regards to his

counsel’s performance at the suppression hearing. However, before invoking that

doctrine, a petitioner must first present some “errors to cumulate.” Getsy v. Mitchell, 495

F.3d 295, 317 (6th Cir. 2007). Note, that’s “errors”—plural. Id. Petitioner has not

presented one cognizable error as to his counsel’s performance. As a result, his cumulative

errors arguments fail. See, e.g., id.

       To summarize, Petitioner’s has not presented sufficient credible evidence of a

conflict of interest between his attorney and the Government. He has further failed to

state a cognizable IAC claim as to his counsel’s performance at his suppression hearing.

Accordingly, those claims will be dismissed.

              2.      IAC - Not Objecting to the Use of Actual Methamphetamine
                      in Calculating Sentence

       Turning to the next line of argument, Petitioner claims his sentencing attorney was

ineffective because he did not object to the use of actual methamphetamine in calculating

his sentence after Petitioner had only pled guilty to possessing a substance or mixture

containing a detectable amount of methamphetamine. [Id. at 6]. As a reminder, after

Petitioner’s indictment and guilty plea to possessing a mixture containing

methamphetamine, the Government presented lab results that had determined the

methamphetamine found in Petitioner’s possession on two occasions was sufficiently

pure to legally qualify as actual methamphetamine, as opposed to a mere substance or

mixture containing the drug.




                                           -10-
       When sentencing a defendant, district courts are instructed to consider all relevant

facts, including any related criminal conduct. The United States Code further instructs,

“[n]o limitation shall be placed on the information concerning the background, character,

conduct of a person convicted of an offense which a court of the United States may receive

and consider for the purpose of imposing an appropriate sentence.” 18 U.S.C. § 3661

(emphasis added). In practice, sentencing courts consider all sorts of information

extraneous to the particular crime or crimes for which a defendant is being sentenced for.

See United States v. Watts, 519 U.S. 148, 152 (1997). That is why, for instance, when the

Court sentenced Petitioner it considered the amount and purity of methamphetamine

found in his possession on December 3, 2012 despite the United States dropping the

indictment for that possession.

       Indeed, sentencing courts are even permitted to consider relevant criminal

conduct for which a jury has acquitted the defendant. Watts, 519 U.S. at 154 (“In short,

we are convinced that a sentencing court may consider conduct of which a defendant has

been acquitted.”). Put simply, courts consider “all facts relevant to sentencing” that have

been proven by a preponderance of the evidence. Id. at 156 (emphasis added). When

Petitioner entered into his plea agreement he specifically accepted this fact. See Case No.

1:13-cr-113, Doc. 32, Plea Agreement (“The defendant acknowledges that the sentencing

determination will be based upon the entire scope of the defendant’s criminal conduct …”

(emphasis added)). If Petitioner’s counsel had objected to using actual methamphetamine

in calculating his sentence, the Court would have summarily overruled the objection.

Accordingly, no prejudice resulted from counsel not objecting in this regard.




                                           -11-
              3.      IAC - Not Objecting to Conversion                    of   Cash    into
                      Methamphetamine Equivalent

       Next, Petitioner claims his sentencing counsel was ineffective because he did not

object to his seized cash being converted into its methamphetamine equivalent for

sentencing purposes. The Guidelines’ commentary instructs sentencing courts to

“approximate the quantity of the controlled substance” a defendant likely possessed when

“the amount [actually] seized does not reflect the scale of the offense.” U.S.S.G. § 2D1.1,

cmt. n.12. The Sixth Circuit has routinely upheld the conversion of seized cash into its

drug equivalent, United States v. Keszthelyi, 308 F.3d 557, 577 (6th Cir. 2002) (collecting

cases), so long as the government “prove[s] by a preponderance of the evidence both the

amount of money attributable to drug activity and the conversion ratio—i.e., the price per

unit of drugs.” Id.

       As related to this argument, during the sentencing phase Petitioner did specifically

argue $1,500.00 of the cash seized from him was unrelated to drug activity and was rather

funds he had intended to use to purchase a vehicle for his mother. Although there was no

formal objection, this argument was unquestionably presented to the Probation Office,

which considered it. See Case No. 1:13-cr-113, Doc. 49, Second Revised PSR, ¶ 24

(“Through counsel, Mr. Armstrong advised that $1,500 of the currency which was seized

was to be used for the purchase of a vehicle for his mother.”). The Probation Officer found

the argument was irrelevant because even if the amount were subtracted from the

conversion of the cash seized, it had no effect on Petitioner’s underlying base offense level.

Id. (“Even with this subtraction, Mr. Armstrong would remain at a base offense level of

30.”). In other words, with or without the $1,500.00, Petitioner’s advisory guideline range

would have been the same. See United States v. Russell, 595 F.3d 633, 647 (6th Cir. 2010)



                                             -12-
(upholding a cash conversion where the district court found “[the defendant] would

receive the same base offense level” if any more than “37% of the cash” was found to be

drug related).

              Further, to a related point, in order to increase Petitioner’s base level through the

means of a cash conversion, the Government only needed to prove 42% or more of the

total cash seized was drug related. If the Probation Office had instead converted the cash

into its actual methamphetamine equivalent, as opposed to a mixture equivalent—which

would have likely been proper given the purity of methamphetamine repeatedly found in

Petitioner’s possession—the percentage of the seized cash necessary to increase

Petitioner’s base level would have been significantly lower (i.e. 4.2% or $246.91 dollars of

the total $5,791.00 seized). Of course, doing so would have likely significantly increased

Petitioner’s guideline range, because if a significant portion of the cash seized was

converted into an actual methamphetamine equivalent it may have resulted in a base level

of 32 as opposed to the base level 30 Petitioner benefited from.6 Given this and that the

record evidences his counsel did actually (but unsuccessfully) attempt to defeat or reduce

the amount of the cash conversion, it was neither “professionally unreasonable” nor

prejudicial for Petitioner’s attorney to not formally object to the conversion.

                             4.             IAC - Not Objecting to Criminal History Category
                                            Calculation

              In his next argument, Petitioner claims his attorney was ineffective for not

objecting to the use of Petitioner’s two prior Georgia drug possession convictions in

calculating his criminal history category. [Doc. 3 at 23]. He claims those convictions



                                                            
6Petitioner’s Guideline Range in that situation, after the 3-point reduction for accepting responsibility,
would have been 140-175 months. See U.S.S.G. (2014), Sentencing Table.


                                                               -13-
should have been not considered because they were invalid because the alleged conduct

leading to those convictions did not fit into the express terms of the relevant statute. [Id.].

Even if true, Petitioner’s attorney did not act unreasonably by not objecting to the

convictions’ use in sentencing. The Guidelines instruct that calculating a defendant’s

criminal history category is not an open invitation for “the defendant … to attack

collaterally a prior conviction or sentence.” U.S.S.G. § 4A1.2, cmt. n.6. So long as a

conviction has not been reversed, vacated, or invalidated by the relevant authorities, it is

properly considered in calculating a defendant’s criminal history category. See id. If

Petitioner’s attorney had objected otherwise, it would have been summarily overruled.

Accordingly, no prejudice or professionally unreasonable conduct could arise from

sentencing counsel not objecting in this regard.

              5.     IAC - Not Filing Notice of Appeal

       Finally, Petitioner asserts after he was sentenced he mailed a letter to his

sentencing attorney instructing him to file an appeal. Although IAC claims are governed

by a standard, there are a few settled legal practices that are regarded so essential to a

competent defense that it is per se unreasonable if they are not followed. Among those, as

is relevant here, is when a criminal defendant requests his attorney file a notice of appeal

but that request is not followed. Roe v. Flores-Ortega, 528 U.S. 470, 477 (1999). “We have

long held that a lawyer who disregards specific instructions from a defendant to file a

notice of appeal acts in a manner that is professionally unreasonable.” Id. (emphasis

added). This is true even if an appeal would be wholly without merit. See id.

       In the context of a “failure to [] appeal” claim, if the allegations are credible,

“[p]rejudice must be presumed,” and apparently always. Ludwig v. United States, 162

F.3d 456 (6th Cir. 1998). For instance, this presumption of prejudice applies even where,


                                             -14-
like here, the petitioner waived most of his appeal rights. Campbell v. United States, 686

F.3d 353, 360 (6th Cir. 2012). “[E]ven when a defendant waives all or most of his right to

appeal, an attorney who fails to file an appeal that a criminal defendant explicitly requests

has, as a matter of law, provided ineffective assistance of counsel that entitles the

defendant to relief in the form of a delayed appeal.” Id.

       Given this legal backdrop, the Court found Petitioner’s failure to appeal arguments

raised a factual question requiring an evidentiary hearing to resolve, and to that end the

Court conducted one last October. Both Petitioner and his sentencing attorney testified

under oath at the hearing.

                      a.     Factual Determinations and Legal Application

       At the hearing, sentencing counsel asserted that, although he received “numerous”

letters from Petitioner, he never received a letter directing him to file an appeal. [Doc. 93

at 3]. He further testified that he was not aware of Petitioner’s desire to file an appeal until

the instant §2255 motion was filed. [Id.]. After learning of Petitioner’s allegations therein,

sentencing counsel reviewed his case file and was unable to locate the alleged letter

directing him to file a notice of appeal. [Id.].

       When Petitioner testified under oath, he reasserted that after his sentence he

mailed his attorney a letter requesting an appeal. [Doc. 92 at 7]. He claims he was

prompted to do this after a fellow inmate at the Bradley County Jail told him he had a

right to file an appeal despite having waived most of his appeal rights. [Id.] Before sending

his letter, Petitioner did not make a copy. [Id.]. Petitioner says he did not follow up after

never receiving a response. [Id.]. To Petitioner’s credit, he believed his attorney was

credible and stated he believed his attorney was telling the truth if he claimed to have

never received the letter at issue. [See id.].


                                                 -15-
       After observing the witnesses testify, both appeared credible. The Court does find

it curious, however, that of all the letters Petitioner allegedly sent to sentencing counsel

only the one at issue here was never received. Despite this, the Court has does not find

Petitioner’s assertions inherently incredible. In any event, it could be the case that both

Petitioner and sentencing counsel are testifying truthfully. The two statements are not

mutually exclusive, after all. For instance, it could be that Petitioner did in fact draft and

send the alleged letter, but it could also be true that counsel just never received it. There

were some statements at the hearing that called into question the reliability of Bradley

County Jail’s internal mailing system. For that matter, it is not as if the United States

Postal Service has never lost a letter in transit. In any event, regardless of whether a letter

was mailed but nevertheless not delivered, whether Petitioner did in fact send the letter

is not necessarily pertinent. The controlling fact, instead, is whether Attorney Masterson

was actually directed by Petitioner to file a notice of appeal. See Ludwig v. United States,

162 F.3d 456, 459 (6th Cir. 1998). As to this latter inquiry, the Court finds it is more likely

true than not that sentencing counsel never received such a direction. Further, Petitioner

has not met his burden by presenting evidence that convinces the Court otherwise. Given

these facts, Petitioner’s arguments fail due to the reasons that follow.

       The “critical” question in a failure to file an appeal case is whether an “actual

‘request’” was made. Ludwig, 162 F.3d at 459. An “actual request” is one that is actually

communicated to an attorney. Id. The attorney must have been “specifically instructed”

to file an appeal. Regalado v. United States, 334 F.3d 520, 525 (6th Cir. 2003). In a failure

to appeal claim, what constitutes professionally unreasonable conduct, as defined by

Strickland, is an attorney “disregard[ing]” instructions to file an appeal. Roe v. Flores-

Ortega, 528 U.S. 470, 477 (2000). An attorney cannot “disregard[]” a defendant’s


                                             -16-
unknown desire for an appeal. Id. As such, a necessary condition for a failure to file claim

is that a defendant must “clearly convey[] his wish[]” to file an appeal. Id. Here, the Court

finds Petitioner did not convey such a wish to his attorney.

       The analysis does not end there, however. Even when a defendant’s desire to file

an appeal has not been clearly conveyed to an attorney, the attorney can still act

professionally unreasonably in certain circumstances if he does not specifically advise his

client of his appeal rights. See id. This duty to consult arises in two circumstances. The

obligation to inform a criminal defendant of his appeal rights, at least in a constitutional

sense, is triggered when: (1) a rational defendant would want to appeal, or (2) the

particular defendant “reasonably demonstrated that he was interested in appealing.”

Spence v. United States, 68 F. App’x 669, 673 (6th Cir. 2003) (quoting Flores-Ortega,

528 U.S. at 480). The Court will briefly explain why neither of these two circumstances

apply to these facts.

       Here, because Petitioner waived most of his appeal rights, a rational defendant in

his position would not desire to file a frivolous appeal. Further, Petitioner admitted he did

not develop his desire for an appeal until after he was sentenced, when he would have no

longer been in regular contact with his sentencing attorney. Given this, Petitioner likely

did not have an opportunity to “reasonably demonstrate[] that he was interested in filing

an appeal.” Spence, 68 F. App’x at 673. Further, Petitioner has not proffered evidence

contrary to this, showing he would have had an opportunity to “reasonably demonstrate”

his newly formed desire to file an appeal. As such, counsel had no basis to believe it was

necessary to advise Petitioner of his appeal rights, or lack thereof.

       In sum, Petitioner never successfully communicated a request to file an appeal to

his attorney. Further, his attorney had no reason to believe Petitioner would want to file


                                            -17-
an appeal, triggering his obligation to advise him of those rights. Due to this, Petitioner

has failed to raise an IAC claim as to his failure to appeal argument. Accordingly, it is

dismissed.

       B.     Certificate of Appealability

       Finally, the Court must consider whether to issue a certificate of appealability

(“COA”) should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c)(1), a

petitioner may appeal a final order in a § 2255 case only if he is issued a COA, and a COA

will be issued only where the applicant has made a substantial showing of the denial of a

constitutional right. See 28 U.S.C. § 2253(c)(2). Where a claim has been dismissed on

the merits, a petitioner must show that reasonable jurists would find the assessment of

the constitutional claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Here, Petitioner has failed to make a substantial showing of the denial of a

constitutional right, as jurists of reason would not debate the Court’s findings as to any of

Petitioner’s claims. Because Petitioner has failed to make a substantial showing of the

denial of a constitutional right, a COA SHALL NOT ISSUE.

IV.    CONCLUSION

       For the reasons set forth herein, Petitioner’s original § 2255 motion [Doc. 3] will

be DENIED. The Clerk is DIRECTED to terminate the motion as it is filed on the

criminal docket [ECF 1:13-cr-113, Doc. 67]. A separate Judgment Order shall enter.



       SO ORDERED this 6th day of February, 2019.


                                                                                      
                                                        /s/ Harry S. Mattice, Jr._____
                                                        HARRY S. MATTICE, JR.
                                                     UNITED STATES DISTRICT JUDGE


                                              -18-
